FILED
                            NOT FOR PUBLICATION                             JUN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-50398

               Plaintiff - Appellee,             D.C. No. 2:03-cr-00399-GHK

  v.
                                                 MEMORANDUM *
MARCEL CHIDI UZOWURU,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Marcel Chidi Uzowuru appeals from his guilty-plea conviction and

48-month sentence imposed for conspiracy to commit money laundering, in

violation of 18 U.S.C. § 1956(h); money laundering, in violation of 18 U.S.C.

§ 1956(a)(1); and unlawful use of means of identification, in violation of 18 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1028(a)(7). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), Uzowuru’s counsel

has filed a brief stating there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                           2                                        08-50398